This is an appeal by an insurance carrier from a decision and an award made by the Workmen’s Compensation Board in favor of claimant. The only question involved in this ease is that of coverage. The employer operated a bakery shop on Madison Avenue in New York City and claimant was employed as a baker. On March 9, 1947, he sustained injuries which arose out of and in the course of his employment. Successive awards of compensation were made against the employer alone. On June 14, 1949, the Workmen’s Compensation Board modified the awards *823and charged them against the insurance carrier. The board held that appellant had issued a binder of compensation on March 3, 1946, which was in effect at the date of the accident. The evidence sustains that determination. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board against the appellant. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.